      Case 18-26217        Doc 39-1      Filed 05/01/19 Entered 05/01/19 16:06:44            Desc Notice
                                          of Dismissal Page 1 of 1
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                               Case No.: 18−26217
                                                   Chapter: 13
                                            Judge: Deborah L. Thorne

In Re:
   Kionte L. Williams
   1647 N Karlov,
   2nd Fl
   Chicago, IL 60659
Social Security / Individual Taxpayer ID No.:
   xxx−xx−3333
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on May 1, 2019




                                                         FOR THE COURT


Dated: May 2, 2019                                       Jeffrey P. Allsteadt , Clerk
                                                         United States Bankruptcy Court
